Title: To George Washington from Colonel Richard Butler, 1 May 1779
From: Butler, Richard
To: Washington, George



Sir
Philada May 1st 1779

When I left Camp I had no Idea that my little buisiness would have given me So much trouble else I would have requested more time of your Excellency to do it in, but, as there is A good field Officer with my Regt, I hope the Service will be at no loss & that your Excellency will Excuse my Stay untill I get it done which I hope will be in A few days—& I think it will be better to have my affairs Regulated now, than perhaps be Calld when my Duty requires my Attendance in Camp—these Considerations emboldens me to trouble your Excellency & flatter myself it will have weight with you as I have never had it in my power Since I have been in the Army before. I Am with evry Sentiment of Respect your Excellencys most Obedient & very Hbl. st
Richd Butler Col. 9th P. Regt
 